TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED AUGUST 17, 2018



                                    NO. 03-17-00554-CR


                                 Marcus Degrazia, Appellant

                                               v.

                                 The State of Texas, Appellee


            APPEAL FROM THE 426TH DISTRICT COURT OF BELL COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND GOODWIN
                  AFFIRMED—OPINION BY JUSTICE PEMBERTON



This is an appeal from the judgment of conviction entered by the district court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

district court’s judgment of conviction.    Therefore, the Court affirms the district court’s

judgment of conviction. Because appellant is indigent and unable to pay costs, no adjudication

of costs is made.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED AUGUST 17, 2018



                                    NO. 03-17-00555-CR


                                 Marcus Degrazia, Appellant

                                               v.

                                 The State of Texas, Appellee


            APPEAL FROM THE 426TH DISTRICT COURT OF BELL COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND GOODWIN
                  AFFIRMED—OPINION BY JUSTICE PEMBERTON



This is an appeal from the judgment of conviction entered by the district court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

district court’s judgment of conviction.    Therefore, the Court affirms the district court’s

judgment of conviction. Because appellant is indigent and unable to pay costs, no adjudication

of costs is made.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED AUGUST 17, 2018



                                    NO. 03-17-00556-CR


                                 Marcus Degrazia, Appellant

                                               v.

                                 The State of Texas, Appellee


            APPEAL FROM THE 426TH DISTRICT COURT OF BELL COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND GOODWIN
                  AFFIRMED—OPINION BY JUSTICE PEMBERTON



This is an appeal from the judgment of conviction entered by the district court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

district court’s judgment of conviction.    Therefore, the Court affirms the district court’s

judgment of conviction. Because appellant is indigent and unable to pay costs, no adjudication

of costs is made.